Sullivan, J.
— Trial of the right of property. The claimant represented himself to be the owner of a bay mare, a cooking stove, a bureau, a table, &c., which had been seized on an execution in favour of the defendants against one Crum. On the trial in the Circuit Court, the cooking stove was found to belong to Crum the execution defendant, and was valued at 18 dollars : the residue of the property, valued at 74 dol-. lars, was decided to belong to the claimant.
Various errors are assigned, but we have not examined them as we are of opinion that this Court has not jurisdiction of the case. The claimant has obtained all he sued for except the cooking stove, the value of which is 18 dollars. The defendants do not complain of the judgmént of the Circuit Court. The stove, therefore, is the only article of the property claimed in controversy. This Court has not jurisdiction in any case commenced before a justice of the peace, where the amount in controversy, exclusive of interest and costs, is under the sum -of 20 dollars. And it is the amount that is ápcontroversy between the parties in this Court, that settles its jurisdiction. Tripp v. Elliott, 5 Blackf. 168. As it is manifest that the amount in controversy is not sufficient *136to confer jurisdiction upon this Court, the writ of error must be dismissed.
J. W. Chapman, for the plaintiff.
J. G. Marshall, for the defendants.

Per Curiam.

— The writ of error is dismissed.